Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the following Registration Statements: J.B. Hunt Transport Services, Inc. Amended and Restated Management Incentive Plan Form S-8 File No. 333-126325 J.B. Hunt Transport Services, Inc. Amended and Restated Employee Retirement Plan Form S-8 File No. 333-103748 Debt Securities of J.B. Hunt Transport Services, Inc. Form S-3 ASR File No. 333-169365 of our reports dated February 25, 2011, with respect to the consolidated financial statements and schedule of J.B. Hunt Transport Services, Inc. and subsidiaries, and the effectiveness of internal control over financial reporting of J.B. Hunt Transport Services, Inc. and subsidiaries, included in this Annual Report (Form 10-K) of J.B. Hunt Transport Services, Inc. and subsidiaries for the year ended December 31, 2010. /s/ Ernst & Young LLP Rogers, Arkansas February 25, 2011
